Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 1 of 7 Page ID #:562




                      Exhibit E
        Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 2 of 7 Page ID #:563




  FERNANDEZ,JUAN
  DOB         983       Age 36Y   Specimen 79172-A01853                 Collected 08/04/2020 10 00     Client # 79172
  Sex M                 Fasting   Requisition A01853                    Received 08/04/2020 17 13      GREEN,M
  Phone                           Lab Reference D A01853                Reported 08/04/2020 21 05      FC Phoenix Health Services
  Patient D 66884-112             Report Status F NAL / SEE REPORT                                     Attn Jennifer Reed Phx Busines
                                                                                                       37900 N 45th Ave
                                                                                                       Phoenix, AZ 85086
                                                                                                       Phone (623) 465-9757
                                                                                                       Fax (623) 465-5116


  Fas ng: Unknown

       CBC w/ Differential, w/ Platelet                        FINAL
                                                                                                                                                         Lab: PAZ

   Analyte                                                                                      Value

   WBC (6690 2)                                                                                       90     Reference Range 4 0 11 0 k/mm3                   FINAL


   RBC (789 8)                                                                                       4 54    Reference Range 4 30 6 00 m/mm3                  FINAL


       Hemoglobin (718 7)                                                                       12.7 L       Reference Range 13 0 18 0 g/dL                   FINAL



       Hematocrit (4544 3)                                                                      38.7 L       Reference Range 40 0 53 0 %                      FINAL



   MCV (787 2)                                                                                       85 2    Reference Range 78 0 100 0 fL                    FINAL


   MCH (785 6)                                                                                       28 0    Reference Range 27 0 34 0 pg                     FINAL


   MCHC (786 4)                                                                                      32 8    Reference Range 31 0 37 0 g/dL                   FINAL


   P a e e Coun (777 3)                                                                              267     Reference Range 130 450 k/mm3                    FINAL


   RDW(sd) (21000 5)                                                                                 44 0    Reference Range 38 0 49 0 fL                     FINAL


   RDW(cv) (788 0)                                                                                   14 1    Reference Range 11 0 15 0 %                      FINAL


   MPV (776 5)                                                                                       11 0    Reference Range 7 5 14 0 fL                      FINAL


   Segmen ed Neu roph s (770 8)                                                                      54 3    %                                                FINAL

   Automated Diff

   Lymphocy es (736 9)                                                                               31 7    %                                                FINAL


   Monocy es (5905 5)                                                                                10 1    %                                                FINAL


   Eos noph s (713 8)                                                                                 31     %                                                FINAL


   Basoph s (706 2)                                                                                   04     %                                                FINAL


   Abso u e Neu roph (751 8)                                                                         4 90    Reference Range 1 60 9 30 k/uL                   FINAL


   Abso u e Lymphocy e (731 0)                                                                       2 87    Reference Range 0 60 5 50 k/uL                   FINAL


   Abso u e Monocy e (742 7)                                                                         0 91    Reference Range 0 10 1 60 k/uL                   FINAL


   Abso u e Eos noph (711 2)                                                                         0 28    Reference Range 0 00 0 70 k/uL                   FINAL


   Abso u e Basoph (704 7)                                                                           0 04    Reference Range 0 00 0 20 k/uL                   FINAL


   mma ure Granu ocy es (71695 1)                                                                     04     %                                                FINAL


   Abso u e mma ure Granu ocy es (53115 2)                                                           0 04    Reference Range 0 00 0 10 k/uL                   FINAL


   NRBC RE Nuc ea ed Red B ood Ce Percen (772 4)                                                      00     Reference Range 0 0 1 0 %                        FINAL




       Comprehensive Metabolic Panel                                 FINAL
                                                                                                                                                         Lab: PAZ

   Analyte                                                                                      Value

   G ucose (2345 7)                                                                                   84     Reference Range 65 99 mg/dL                      FINAL

   Glucose reference range reflects fasting state.


  FERNANDEZ,JUAN (79172 A01853)                                                         1/3                                                                  8/5/20

Exhibit E, p. 1 of 6
                                                                                                                                            BOP-Fernandez000125
         Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 3 of 7 Page ID #:564


        Urea Nitrogen (BUN) (3094 0)                                            42 H   Reference Range 8 25 mg/dL                           FINAL



        Creatinine (2160 0)                                                   6.10 H   Reference Range 0 60 1 50 mg/dL                      FINAL



        GFR Estimated (Non-African American) (88294 4)                          11 L   Reference Range > 60 mL/min/1 73m2                   FINAL



        GFR Estimated (African American) (88293 6)                              12 L   Reference Range > 60 mL/min/1 73m2                   FINAL



        BUN/Creatinine Ratio (3097 3)                                          6.9 L   Reference Range 10 0 28 0                            FINAL



  Sod um (2951 2)                                                               142    Reference Range 134 147 mmol/L                       FINAL


  Po ass um (2823 3)                                                             43    Reference Range 3 6 5 3 mmol/L                       FINAL


  Ch or de (2075 0)                                                             104    Reference Range 95 108 mmol/L                        FINAL


  Carbon D ox de (CO2) (2028 9)                                                   25   Reference Range 19 31 mmol/L                         FINAL


  An on Gap (10466 1)                                                             14   Reference Range 4 18                                 FINAL


  Pro e n To a (2885 2)                                                          67    Reference Range 6 0 8 0 g/dL                         FINAL


  A bum n (1751 7)                                                               37    Reference Range 3 6 5 1 g/dL                         FINAL


  G obu n (2336 6)                                                               30    Reference Range 1 9 3 7 g/dL                         FINAL


  A bum n/G obu n Ra o (1759 0)                                                  12    Reference Range 1 0 2 5                              FINAL


  Ca c um (17861 6)                                                              92    Reference Range 8 7 10 4 mg/dL                       FINAL


  A ka ne Phospha ase (6768 6)                                                    79   Reference Range 40 140 U/L                           FINAL


  A an ne Am no ransferase (1742 6)                                               15   Reference Range 5 60 U/L                             FINAL


  Aspar a e Am no ransferase (1920 8)                                             19   Reference Range 10 50 U/L                            FINAL


  B rub n To a (1975 2)                                                          02    Reference Range 0 2 1 3 mg/dL                        FINAL




        Hemoglobin A1c With eAG                 FINAL
                                                                                                                                      Lab: PAZ

  Analyte                                                                      Value

        Hemoglobin A1c (4548 4)                                                8.8 H   Reference Range < 5 6 %                              FINAL

  The American Diabetes Association (ADA) guidelines for interpreting
  Hemoglobin A1c are as follows:
  Non Diabetic patient:                                       <=5.6%
  Increased risk for future Diabetes:                   5.7 6.4%
  ADA diagnostic criteria for Diabetes:                  >=6.5%

  Values for patients with Diabetes:
  Meets ADA's recommended goal for therapy:                         <7.0%
  Exceeds ADA's recommended goal:                                   7.0 8.0%
  ADA recommends reevaluation of therapy:                            >8.0%

  Es ma ed Average G ucose (eAG) (27353 2)                   206  Reference Range Not Established                                           FINAL

  If the presence of a hemoglobin variant is suspected, do not use %
  HbA1c results for diagnosis of diabetes mellitus.

  In uncontrolled diabetics, high levels of Hemoglobin   (Hb ) may be
  present. Presence of Hb    greater than 7% of total may result in lower
  than expected % HbA1c.

  Any cause that shortens erythrocyte survival or decreases mean
  erythrocyte age may reduce expected % HbA1c values even in the presence
  of elevated average blood glucose. Causes may include hemolytic
  disease, homozygous sickle cell trait, pregnancy, and recent
  significant/chronic blood loss. In addition, recent blood transfusions
  can alter expected % HbA1c values.


  Performing Sites
  PAZ Sonora Ques Labora or es 424 S 56 h S Phoen x AZ 85034

  Key
    Pr or y Ou of Range         Ou of Range   PEND   Pend ng Resu      PRE   Pre m nary Resu    FINAL   F na Resu      RE   Re ssued Resu

  FERNANDEZ,JUAN (79172 A01853)                                        2/3                                                                  8/5/20

Exhibit E, p. 2 of 6
                                                                                                                      BOP-Fernandez000126
        Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 4 of 7 Page ID #:565




  Ques Ques Diagnos ics he associa ed logo Nichols ns i u e n erac ive nsigh s and all associa ed Ques Diagnos ics marks are he regis ered rademarks o Ques Diagnos ics All
  hird par y marks - '®' and '™' - are he proper y o heir respec ive owners Privacy policy can be ound a h p //ques diagnos ics com/home/privacy-policy/online-privacy h ml © 2020
  Ques Diagnos ics ncorpora ed All righ s reserved




  FERNANDEZ,JUAN (79172 A01853)                                                         3/3                                                                                8/5/20

Exhibit E, p. 3 of 6
                                                                                                                                                BOP-Fernandez000127
      Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 5 of 7 Page ID #:566




Exhibit E, p. 4 of 6
      Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 6 of 7 Page ID #:567




Exhibit E, p. 5 of 6
      Case 8:14-cr-00008-JLS Document 79-5 Filed 08/31/20 Page 7 of 7 Page ID #:568




Exhibit E, p. 6 of 6
